DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 3 corresponding to claims 1-10 in the reply filed on January 26, 2021 is acknowledged. Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected.
 Claim Objections
Claim 1 is objected to because of the following informalities:  the term “HW radar” or "SW digital processing" is an acronym which can mean different things and/or change in meaning over time; hence, it would be desirable to write out the actual words to which the acronym refers.
Claims 2-10 are objected to because of the following informalities: the term"System according to claim" should be replaced with –The system according to claim -- Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the one apparatus 100", “the distance”, “the entity 10”, “the realization option”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the shape".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 recites the limitation "the human".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 6-10 are dependent to claim 1, and therefore, claims 2 and 6-10 are rejected with the same reasons set forth to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beiski (US 2020/0082722) in view of Weissman (US 2019/0079176).
Regarding claim 1, Beiski discloses a mm-Wave System comprising the one apparatus 100 with mm-wave HW radar functionality (Fig. 1 see radar 16 disposed on vehicle 47), and at least two apparatuses 2000 being placed physically at the distance from apparatus 100 (Fig. 1 RFID transponders 25), 
where mm-wave declares operation between 30 and 300 GHz (paragraph [0019]; e.g., Long Range Radar (LRR) systems operate in the 77 GHz frequency band (76-81 GHz)), 
where first apparatus 100 contains: 
At least one high-gain planar antenna for transmitting mm-wave radio signals 21, where the high-gain planar antenna has at least two radiation elements (Fig. 1; paragraph [0094]; e.g., The vehicle 47 and its radar 16 and its RFID reader 19 send electromagnetic signals 17); 
At least one high-gain planar antenna for receiving mm-wave radio signals 110, where the high-gain planar antenna has at least two radiation elements (paragraphs [0094], [0112]; e.g., 
Integrated mm-wave radio front end 10, implemented in arbitrary semiconductor technology, having digital control interface, power supply (paragraphs [0067], [0097]; e.g., The whole device is controlled by a control and processing unit 23 and gets its power from a power source 27 a battery, a solar panel, a power line and the like); 
Digital processing functionality 30 with arbitrary hard wired and SW digital processing capability, being able to digitally process the signal coming out of the entity 10, including controlling functionality and calculation and memory capacity for performing digital signal processing by arbitrary type of the realization options Wired communication interface 60 to connect first Apparatus 100 to the infrastructure entity 1000, being outside the apparatus 100, being released by the plurality of the technologies and communication protocols Supporting circuitry 50, including mechanical interface to infrastructure environment 1000, where the first Apparatus 100 is connected to the infrastructure environment, and supporting electronic circuitry for provide the power supply from the vehicle environment 1000 to the first apparatus 100 (Fig. 7).
where the second apparatus 2000: is a passive (Fig. 1 RFID tag 25), without power supply, and without capability of charging by the illumination of the mm-waves being released by plurality of realization options, having a key feature to reflect the incident mm-wave waves coming from apparatus 100, in the same direction, where mm-waves are approaching the apparatus 2000 (Claim 2; paragraph [0059]; e.g., Passive tags collect energy from a nearby RFID reader's interrogating radio waves) and (paragraph [0102]; e.g., ), where at least two apparatuses 
Bsiski fails to specifically disclose Integrated mm-wave radio front end 10 having on-chip integrated mm-wave voltage control oscillator, mm-wave power amplifier, at least one mm-wave IQ demodulator.
However, Weissman discloses integrated mm-wave radio having on-chip integrated mm-wave voltage control oscillator, mm-wave power amplifier, at least one mm-wave IQ demodulator (paragraph [0024] see power the mm-wave detector) and (paragraph [0080];e .g, modulated mm-wave local oscillator with randomized PRB (pseudo randomized burst) wide-bandwidth radar pulse (and powered by the UHF harvester)).
Therefore, taking the teachings of Beiski in combination of Weissman as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have integrated mm-wave radio having on-chip integrated mm-wave voltage control oscillator, mm-wave power amplifier, at least one mm-wave IQ demodulator for advantages of providing accurate localization of objects simply, with location accuracy being on the order of the UHF wavelength (Weissman: paragraph [0001]).
Regarding claim 2, Beiski in combination with Weissman discloses the system according to claim 1, where
where at least two apparatuses 2000 are attached to the known and pre-defined apparatus 2000 positions inside known and pre-defined environment for vehicle 301, movement and parking (Beiski: paragraphs [0057], [0123]). 
Regarding claim 3, Beiski in combination with Weissman discloses the system according to claim 1, where

Regarding claim 4, Beiski in combination with Weissman discloses the system according to claim 1, where
where at least one apparatus 2000 are attached to cloths of the human being 307, allowing its marking, and stronger radar cross sections reflection on the predefined distance to the apparatus 100, as compared to the case where at the same distance related marking is not present 308 (Beiski: paragraphs [0006], [0045], [0119]) and (Weissman: paragraph [0024]).
Regarding claim 5, Beiski in combination with Weissman discloses the system according to claim 1, where
 where at least one apparatus 2000 are attached to cloths of the human being 307, and human being 308, allowing its marking, in the way that they have different geometrical positions on the cloths, allowing apparatus 100 to detected at least two different geometrical positions of the apparatuses 2000 (Beiski: paragraphs [0020], [0053]). 
Regarding claim 6, Beiski in combination with Weissman discloses the system according to claim 1, where
where at least two apparatus 2000 are attached, dense one to another and integrated in the vehicle environment infrastructure 311 and 310, to ensure larger radar cross section, as in the case if they are not present, being illuminated by apparatus 100, where apparatus 100 is on the other vehicle platform (Beiski: paragraph [0055], [0111]). 

Regarding claim 8, Beiski in combination with Weissman discloses the system according to claim 1, where at least two apparatus 2000 are attached, dense one to another and integrated in the static traffic infrastructure known objects 315, with known exact positions, close to the traffic roads 316, to ensure larger radar cross section, as in the case if apparatuses 2000 are not present on object 315, being illuminated by apparatus 100, where apparatus 100 is on the moving vehicle platform, and where the known objects 315, are arbitrary shape and size and arbitrary but known micro position related to the traffic roads 316 (Beiski: paragraph [0102], [0112]). 
Regarding claim 9, Beiski in combination with Weissman discloses the system according to claim 8,  where at least two groups of apparatuses 2000, each group having more than two apparatuses 2000, are realized on the known objects 315, being able by the illumination by the apparatus 100, with the same distance to the object 315, to generate clear differentiation in the receiving signal pattern, able to differentiate different class of objects 315, depending of the geometrical arrangements of the groups of apparatuses 2000, between them (Beiski: paragraphs [0053], [0104]). 
Regarding claim 10, Beiski in combination with Weissman discloses the system according to claim 1, where at least one apparatus 2000 is integrated in the safety belt, which is part of the vehicle seat 317, and where apparatus 100 is illuminating vehicle seat 317, being integrated in the vehicle environment and connected to the vehicle infrastructure 1000 (Beiski: paragraphs [0093], [0105]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648